DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to foreign object debris detection during a composite layup process.
With regards to claim 1, Safai (US 2016/0221048) discloses a system for inspecting a surface (fig.2, paragraph 32), comprising:
a plurality of light-emitting diode (LED) light sources configured to illuminate the surface (fig.2, elements 202, 203 and 205);
a plurality of cameras (fig.2, elements 204, 206 and 207); and
a controller communicatively coupled to the plurality of cameras (fig.2, element 215), the controller configured to receive signals from the plurality of cameras indicative of the light reflected by the surface and determine whether there is any foreign object debris material on the surface using the signals from the plurality of cameras (paragraph 34).
Lee (US 7,126,630) discloses a system, comprising:
a sensor housing defining a plurality of horizontal layers (fig.4, element 40), the sensor housing comprising:
a plurality of cameras (fig.4, elements 11), each camera of the plurality of cameras positioned within a respective horizontal layer of the plurality of horizontal layers and configured to detect a respective range of wavelengths of light (col.9, ln.10-15).
Fan (US 2018/0262725) discloses a system comprising:
a plurality of prisms (fig.1, elements 104A, 104B, 108A, 108B, 112A and 112B) configured to receive light reflected by the surface through a common input lens (fig.1, element 102) and direct the light to one of the sensors of the plurality of sensors (fig.1, elements 120, 122, 124 and 126) depending on a wavelength of the light (paragraph 26).

 Thus, the prior art does not disclose the system of claim 1.
With regards to claim 17, Safai (US 2016/0221048) discloses a system for inspecting a surface (fig.2, paragraph 32), comprising:
a plurality of light-emitting diode (LED) light sources configured to illuminate the surface (fig.2, elements 202, 203 and 205); and
a plurality of cameras (fig.2, elements 204, 206 and 207).
Lee (US 7,126,630) discloses a system with sensor housing defining a plurality of horizontal layers (fig.4, element 40) and comprising:
a plurality of cameras (fig.4, elements 11), each camera of the plurality of cameras positioned within a respective horizontal layer of the plurality of horizontal layers and configured to detect a respective range of wavelengths of light (col.9, ln.10-15).
Fan (US 2018/0262725) discloses a system comprising:
a plurality of prisms (fig.1, elements 104A, 104B, 108A, 108B, 112A and 112B) configured to receive light reflected by the surface through a common input lens (fig.1, element 102) and direct the light to one of the sensors of the plurality of sensors (fig.1, elements 120, 122, 124 and 126) depending on a wavelength of the light (paragraph 26).
The prior art, either singularly or in combination, does not disclose “a sensor housing for a system for inspecting a surface, the sensor housing comprising: a plurality of light-emitting diode (LED) light sources configured to illuminate the surface; a plurality of cameras, each camera of the plurality of 
Thus, the prior art does not disclose the sensor housing for inspecting a surface of claim 17.
With regards to claim 19, Safai (US 2016/0221048) discloses a method for inspecting a surface (fig.2, paragraph 32) comprising:
illuminating the surface using a plurality of light-emitting diode (LED) light sources (fig.2, elements 202, 203 and 205);
inspecting the surface with a plurality of cameras (fig.2, elements 204, 206 and 207);
receiving, by a controller from the plurality of cameras, signals indicative of the light reflected by the surface (fig.2, element 215); and
determining, by the controller, whether there is any foreign object debris material on the surface using the signals indicative of the light reflected by the surface (paragraph 34).
Lee (US 7,126,630) discloses a method, comprising: 
obtaining image data, the sensor housing defining a plurality of horizontal layers (fig.4, element 40) and comprising a plurality of cameras (fig.4, element 11), wherein each camera of the plurality of cameras is positioned within a respective horizontal layer of the plurality of horizontal layers and configured to detect a respective range of wavelengths of light (col.9, ln.10-15).
Fan (US 2018/0262725) discloses a method comprising: 
directing, using a plurality of prisms (fig.1, elements 104A, 104B, 108A, 108B, 112A and 112B), light reflected by the surface and received through a common input lens (fig.1, element 102) to one of the cameras of the plurality of sensors (fig.1, elements 120, 122, 124 and 126) depending on a wavelength of the light (paragraph 26).
The prior art, either singularly or in combination, does not disclose “a method for inspecting a surface comprising: illuminating the surface using a plurality of light-emitting diode (LED) light sources of a sensor housing, the sensor housing comprising a plurality of cameras, wherein each camera of the plurality of cameras is configured to detect a respective range of wavelengths of light; directing, using a plurality of optical devices of the sensor housing, light reflected by the surface and received through a 
Thus, the prior art does not disclose the method for inspecting a surface of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 2/5/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent Number 10,621,713 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488